DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the exterior cover is provided in a state expanding toward one side” where this is generally unclear as it is not disclosed what it is expanded in relation to. In other words the claim language does not set a base criteria for the shape of the device and then indicate what portion deviates from that base shape to constitute an expanded portion. As such considering a cylinder expanded into an oval or any shape elongated in at least on dimension reads on the limitation of the present claim much as being used in the rejection below.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 3 recites the limitation " the one side expanded of the exterior cover member “.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4,7-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20140331658 to Adupala.
As to claim 1, Adupala discloses A tractor comprising: an engine coupled to a traveling body (Fig 1; Par 0018); a post-processing device (14) configured to purify exhaust gas of the engine and arranged in a standing posture in front of an operation unit (cab 16) coupled to the traveling body such that the exhaust gas flows from a bottom portion of the post-processing device to a top portion of the 
As to claim 3, Adupala discloses the one side expanded of the exterior cover member covers an exhaust sensor (ovular expansion on side region proximal 60 covers sensor 56; Fig 4).
As to claim 4, Adupala discloses a harness extended from the exhaust sensor is supported on an interior side of the exterior cover member (harness wire 70 best seen fig 4 extends and is supported at the sensor as well as at region 60/58. Note the language does not require that the harness be attached to the cover member, only that it be supported on an interior side location in relation to the exterior cover member).
As to claim 7, Adupala discloses A tractor comprising: a traveling body; an operation unit coupled to the traveling body; a post-processing device positioned between the operation unit and a front of the traveling body, the post-processing device configured to purify exhaust gas of an engine coupled to the traveling body; and an exterior cover member that covers an exterior surface of the post-processing device, the exterior cover member includes an expanded portion that extends in a lateral direction away from the post-processing device (as rejected Claim 1 above).  
claim 8, Adupala discloses the post-processing device is arranged in a standing posture such that the exhaust gas flows upward through the post-processing device (Fig 3).  
As to claim 9, Adupala discloses the post-processing device is arranged such that a longitudinal axis of the post-processing device is substantially vertical (Fig 3).
As to claim 10, Adupala discloses the expanded portion of the exterior cover is positioned on one side of the exterior cover member (ovular shape, the expanded portion being one height of the oval, claim does not exclude a second expanded portion, ie the opposite section of said oval extension Fig 3).
As to claim 11, Adupala discloses the one side of the exterior cover member is a front side of the exterior cover member (as can be seen from Fig 3 and Fig 1 the pipe at top of 57 extends forward of the vehicle, with the extension of the oval forward section aligning with the forward of the vehicle. However as no definition for “forward” is presented for the cover member, any direction as desired, such as either of the ovular extension as discussed in claim 10, can meet the limitations of forward.)
As to claim 12, Adupala discloses the expanded portion is positioned between a front of the traveling body and the post-processing device (Fig 4, similar as discussed in claim 11 the expanded portion of the ovular design, specifically that covering the sensor area 58 will face back towards the vehicle cab as viewed Fig 1,3,4).
claim 13, Adupala discloses the exterior surface includes a top surface, a bottom surface, and a side surface, and the exterior cover member covers the side surface (Fig 3,4).
As to claim 14, Adupala discloses the lateral direction includes in a radial direction with respect to the post-processing device (ovular as discussed above will extend in a radial direction outward from interior components Fig 3,4).
As to claim 15, Adupala discloses the engine coupled to the traveling body (Fig 1); and wherein the operation unit includes a cabin (Fig 1); and wherein the post-processing device includes a selective catalytic reduction (SCR) device (44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 2,16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140331658 to Adupala as applied to claim 1,7 above in view of US Publication 20110283687 to Dobler.
As to claim 2, Adupala discloses comprising a tail pipe (55) but does not expressly disclose and a tail-exterior cover provided above the post-processing device, the tail-exterior cover covering a portion of an outer side surface.
Dobler discloses a tail pipe (22 region) a tail-exterior cover provided above the post-processing device, the tail-exterior cover covering a portion of an outer side surface (22).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Adupala to include a tail-exterior cover provided above the post-processing device, the tail-exterior cover covering a portion of an outer side surface using the teachings of Dobler to protect the hot exhaust pipe and any users who might come into contact with it, as well as provide muffling effect.
As to claim 16, Adupala in view of Dobler as presented in Claim 2 above, discloses further comprising: a tail pipe positioned above and coupled to the post-processing device; and a tail-exterior positioned above the post-processing device cover and configured to cover a portion of an outer surface of the tail pipe (as rejected Claim 2 above).


Claims 6,18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140331658 to Adupala as applied to claim 1,7 above in view of US Publication 20160305305 to Nagano.
As to claim 6, Adupala discloses a urea water (Par 0024) tank and a step for the operation unit positioned on a first side of the traveling body (Visible but not referenced Fig 1), wherein the urea water tank is positioned between the step and a front fender; and wherein the post-processing device is positioned on a second side of the traveling body that is opposite the first side of the traveling body (Fig 1).
Adupala shows but does not label or reference the step and urea tank as seen in figure 1.  Nagano discloses a urea tank position and step (Fig 2, 17,21).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Adupala to have the urea water tank is positioned between the step and a front fender; and wherein the post-processing device is positioned on a second side of the traveling body that is opposite the first side of the traveling body using the teachings of Nagano as Adupala does visibly show these items and it would have been a well known and reasonable location to place these components for ease of access and supply of fluid to the exhaust system.
As to claim 18, Adupala discloses an urea water tank; and a step configured to enable access to and from the operation unit; and wherein the urea water tank is positioned between the step and the front of the traveling body (as cited and rejected Claim 6 above).  
claim 19, Adupala discloses the engine (under the hood Fig 1) is positioned between the post-processing device and the urea water tank (Fig 1 stack on driver right, urea on driver left; also shown Nagano Fig 2); the urea water tank and the step are positioned on a first side of the traveling body; and the post-processing device is positioned on a second side of the traveling body that is opposite the first side of the traveling body (Nagano Fig 1-3).
As to claim 20, Adupala discloses comprising an axel coupled to the traveling body, wherein the urea water tank is interposed between the step and the axel (24, as modified and justified by Nagano Fig 2 which has axle center of wheel 4).

Allowable Subject Matter
Claim 5,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746